Matter of Gitler (2020 NY Slip Op 06785)





Matter of Gitler


2020 NY Slip Op 06785


Decided on November 18, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 18, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
WILLIAM F. MASTRO
REINALDO E. RIVERA
MARK C. DILLON
JOHN M. LEVENTHAL, JJ.


2019-09134		ON

[*1]In the Matter of Stewart Lee Gitler, a suspended attorney. 	 


(Attorney Registration No. 1927169)
 

DECISION & ORDER
Motion by Stewart Lee Gitler for reinstatement to the Bar as an attorney and counselor-at-law. Mr. Gitler was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on April 25, 1984. By opinion and order of this Court dated June 3, 2020, Mr. Gitler was suspended from the practice of law for a period of six months, effective May 8, 2019, and continuing until further order of this Court (see Matter of Gitler, 184 AD3d 105).
Upon the papers filed in support of the motion and the papers filed in relation thereto, it is
ORDERED that the motion is granted; and it is further,
ORDERED that, effective immediately, Stewart Lee Gitler is reinstated as an attorney and counselor-at-law, and the Clerk of the Court is directed to restore the name of Stewart Lee Gitler to the roll of attorneys and counselors-at-law.
SCHEINKMAN, P.J., MASTRO, RIVERA, DILLON and LEVENTHAL, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court